IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERALD WELCH,                               : No. 65 EM 2020
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of November, 2020, the “Application for King’s Bench” is

DENIED.